Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 1 of 24 PageID #: 1269




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  PAUL ROBERSON,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:17-cv-04110-JPH-DML
                                                        )
  DR. PAUL TALBOT;                                      )
  WEXFORD of INDIANA, LLC; and                          )
  CORIZON MEDICAL SERVICES,                             )
                                                        )
                                Defendants.             )

                  Order Granting Defendants’ Motions for Summary Judgment
                            and Directing Entry of Final Judgment

         Pending before the Court are the motions for summary judgment of defendants Dr. Paul

  Talbot and Wexford Health Sources (called Wexford of Indiana in the complaint), dkt. 80, and

  defendants Corizon Medical Services and Dr. Talbot, dkt. 83. At all times relevant to this lawsuit,

  Dr. Talbot was employed first by Corizon and thereafter by Wexford to provide medical services

  at the Pendleton Correctional Facility (PCF) in Indiana. The Court recruited pro bono counsel for

  Mr. Roberson, who filed a single response applicable to both motions. Dkt. 91. The defendants

  filed separate replies and the motions are ready for decision. For the reasons explained in this

  Order, both motions, dkt. [80] and dkt. [83] are granted.

                                    I. Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

  P. 56(a). The movant bears the initial responsibility of informing the district court of the basis of

  its motion and identifying those portions of designated evidence that demonstrate the absence of a

  genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). After “a

                                                   1
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 2 of 24 PageID #: 1270




  properly supported motion for summary judgment is made, the adverse party must set forth specific

  facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 250 (1986) (quotation marks and citation omitted).

         A factual issue is material only if resolving the factual issue might change the outcome of

  the case under the governing law. See Stokes v. Bd. of Educ., 599 F.3d 617, 619 (7th Cir. 2010)

  (citing Anderson, 477 U.S. at 248). A factual issue is genuine only if there is sufficient evidence

  for a reasonable jury to return a verdict in favor of the non-moving party on the evidence presented.

  See Anderson, 477 U.S. at 248. In deciding a motion for summary judgment, the Court “may not

  ‘assess the credibility of witnesses, choose between competing reasonable inferences, or balance

  the relative weight of conflicting evidence.’” Stokes, 599 F.3d at 619.

         Instead, the Court accepts as true the evidence presented by the non-moving party, and all

  reasonable inferences must be drawn in the non-movant’s favor. Whitaker v. Wis. Dep’t of Health

  Servs., 849 F.3d 681, 683 (7th Cir. 2017) (“We accept as true the evidence offered by the non-

  moving party, and we draw all reasonable inferences in that party’s favor.”). “When a motion for

  summary judgment is properly made and supported, an opposing party may not rely merely on

  allegations or denials in its own pleading; rather, its response must – by affidavits or as otherwise

  provided in this rule – set out specific facts showing a genuine issue for trial. If the opposing party

  does not so respond, summary judgment should, if appropriate, be entered against that party.” Fed.

  R. Civ. P. 56(e)(2).

         “As the ‘put up or shut up’ moment in a lawsuit, summary judgment requires a non-moving

  party to respond to the moving party’s properly-supported motion by identifying specific,

  admissible evidence showing that there is a genuine dispute of material fact for trial.” Grant v. Tr.

  of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (internal quotations omitted). “Such a dispute



                                                    2
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 3 of 24 PageID #: 1271




  exists when there is sufficient evidence favoring the non-moving party to permit a trier of fact to

  make a finding in the non-moving party’s favor as to any issue for which it bears the burden of

  proof.” Id. (citing Packer v. Tr. of Ind. Univ. Sch. of Med., 800 F.3d 843, 847 (7th Cir. 2015)). The

  non-moving party bears the burden of specifically identifying the relevant evidence of record, and

  “courts are not required to scour the record looking for factual disputes.” D.Z. v. Buell, 796 F.3d

  749, 756 (7th Cir. 2015).

         Finally, a plaintiff opposing summary judgment may not inject “new and drastic factual

  allegations,” but instead must adhere to the complaint’s “fundamental factual allegation[s].”

  Whitaker v. Milwaukee Cnty., 772 F.3d 802, 808 (7th Cir. 2014).

                                                II. Facts

         Consistent with S.D. Ind. L.R. 56-1(e), the material facts asserted by the defendants are

  supported by designated evidence, that is, "citation to a discovery response, a deposition, an

  affidavit, or other admissible evidence.” Most of what's identified by the plaintiff as contested

  issues of material fact, in contrast, are not supported by citation to designated evidence. See, e.g.,

  Dkt. 91 at p. 2 (asserting that Dr. Talbot altered medical records). Accordingly, except where

  specifically noted otherwise, the Court accepts the statements of undisputed material facts asserted

  by the defendants. The facts are still, of course, viewed in the light most favorable to Mr. Roberson

  as the non-moving party. Whitaker, 849 F.3d at 683.

         Background

         At all times relevant to the complaint, Mr. Roberson was an inmate at PCF. He has been

  incarcerated by IDOC since 2011. Corizon was, and Wexford is, the employer of Dr. Talbot. These

  companies have contracts with the State of Indiana to provide health services to the inmates at

  PCF. Dr. Talbot provided health services to the PCF inmates. This action, commenced on



                                                    3
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 4 of 24 PageID #: 1272




  November 6, 2017, is proceeding on Mr. Talbot’s January 8, 2018, Amended Complaint, dkt. 12-1,

  as screened on January 10, 2018. Dkt. 13.

         Mr. Roberson's medical conditions and allegations of deliberate indifference

         Mr. Roberson alleges that Dr. Talbot has been deliberately indifferent to Mr. Roberson’s

  numerous medical conditions that include atrial fibrillation (“a-fib”), prostate and bladder issues,

  constipation, allergies, and eczema, and by denying him eye surgery, access to a cardiologist, and

  treatment from an outside gastroenterologist. Dkt. 82-1 (Roberson deposition) at pp. 20-22, 52.

         At his deposition, Mr. Roberson testified that his a-fib started in 2015, and he thereafter

  saw a cardiologist multiple times and received medication for the condition. Id. at p. 28.

  Mr. Roberson also testified that he has not had an a-fib episode that required immediate medical

  attention since 2015. Id. at p. 29. He also testified that in 2016 he saw an ear, nose, and throat

  specialist who recommended a proton pump inhibitor as treatment. Id. at p. 33.

         Mr. Roberson also testified that he did not know what caused his frequency of urination or

  urine leakage, but agreed that as reflected on his medical records, he had not brought these issues

  to Dr. Talbot’s attention in several years . Id. at pp. 41-43.

         Mr. Roberson testified in his deposition that in addition to seeing a cardiologist several

  times, he has also seen a gastroenterologist and an ENT, received multiple EKGs, had an

  endoscopy, and received numerous medications. Id. at p. 52.

         Mr. Roberson’s only evidence to support his claims against Wexford is pointing to

  Dr. Talbot’s “track record.” Id. at p. 60. Mr. Roberson could not provide an example of something

  Dr. Talbot did or did not do that could support the “track record” allegation. Id.

         Wexford and Dr. Talbot have submitted the affidavits of Dr. Kirk Parr and Dr. John Unison,

  who have opined that Dr. Talbot provided appropriate care and treatment to Mr. Roberson.



                                                    4
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 5 of 24 PageID #: 1273




  Dkt. 82-2; dkt. 83-3. However, neither affiant has ever treated or examined Mr. Roberson.

  Dkt. 90-1.

         Other facts will be cited and discussed as necessary below.

                                             III. Discussion

         A.      Corizon and Wexford

         Mr. Roberson contends that Corizon and Wexford violated his Eighth Amendment rights

  when they hired Dr. Talbot because they knew he “would not properly treat [Mr. Roberson’s]

  chronic/or existing medical conditions.” Dkt. 12-1 (amended complaint) at pp. 4-5. He pled that

  Corizon and Wexford “knew and [were] aware that [Dr.] Talbot would deliberately and negligently

  commit malpractice.” Id. at p. 5.

         At his deposition, Mr. Roberson testified he was suing Wexford because it had hired

  Dr. Talbot, and it had “not complied with things that need to be done.” Dkt. 82-1 at p. 21. He

  explained that he had been approved for an eye surgery, but that “Wexford’s panel, whoever their

  panel is, decided that I don’t meet the criteria for this eye surgery; and yet on all the paperwork it

  says I do meet the criteria.” Id. Later in the same deposition, Mr. Roberson explained that Wexford

  should not have hired Dr. Talbot because of his “track record.” Id. at p. 62. When asked to elaborate

  on what he meant by “track record,” Mr. Roberson answered, “I’m still gathering information and

  will share that with you when I get it.” Id.

         Corizon and Wexford seek summary judgment on the basis that there is no evidence that

  either entity knew or should have known that Dr. Talbot would be deliberately indifferent to

  Mr. Roberson’s serious medical needs. Wexford also contends that Mr. Roberson has not alleged

  a policy or practice of hiring physicians that it should have known would be deliberately indifferent

  to inmates’ serious medical needs.



                                                    5
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 6 of 24 PageID #: 1274




         Because Wexford and Corizon act under color of state law by performing a government

  function – providing healthcare services to inmates – pursuant to a contract, each is treated as a

  government entity for purposes of § 1983 claims. Walker v. Wexford Health Sources, Inc., 940

  F.3d 954, 966 (7th Cir. 2019). A successful claim against Wexford and/or Corizon therefore must

  be based on a policy, practice, or custom that gives rise to the alleged harm. Id.; see Monell v.

  Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978); Glisson v. Ind. Dep’t of Corr., 849 F.3d 372,

  378-79 (7th Cir. 2017) (en banc) (“The critical question under Monell . . . is whether a municipal

  (or corporate) policy or custom gave rise to the harm (that is, caused it), or if instead the harm

  resulted from the acts of the entity’s agents.”)

         Mr. Roberson’s policy or practice claim in his amended petition was inferred by giving his

  pro se complaint a liberal reading. But on summary judgment, the "put up or shut up" phase of the

  case, Grant, 870 F.3d at 568, Mr. Roberson has not designated evidence to support his claim

  against either Corizon or Wexford so their motions for summary judgment are granted.

         B.      Dr. Talbot

         As a convicted offender, Mr. Roberson’s § 1983 claims against Dr. Talbot for deliberate

  indifference to his serious medical needs arise are evaluated under the Eighth Amendment. See

  Helling v. McKinney, 509 U.S. 25, 31 (1993) (“It is undisputed that the treatment a prisoner

  receives in prison and the conditions under which he is confined are subject to scrutiny under the

  Eighth Amendment.”).

         Prison officials have a duty to provide humane conditions of confinement, which includes

  adequate medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). To prevail on a claim of

  deliberate indifference to serious medical needs, Mr. Roberson must show that (1) he suffered from

  an objectively serious medical condition, and (2) the defendants knew about the condition and the



                                                     6
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 7 of 24 PageID #: 1275




  substantial risk of harm it posed but disregarded that risk. Id. at 837; Pittman ex rel. Hamilton v.

  County of Madison, 746 F.3d 766, 775 (7th Cir. 2014); see also Petties v. Carter, 836 F.3d 722,

  727–28 (7th Cir. 2016) (en banc) (“To determine if the Eighth Amendment has been violated in

  the prison medical context, [courts] perform a two-step analysis, first examining whether a plaintiff

  suffered from an objectively serious medical condition, and then determining whether the

  individual defendant was deliberately indifferent to that condition.”). The Seventh Circuit recently

  explained what is required to establish deliberate indifference:

         To prove deliberate indifference, mere negligence is not enough. A plaintiff must
         provide evidence that an official actually knew of and disregarded a substantial risk
         of harm. The linchpin is a lack of professional judgment. A medical professional is
         entitled to deference in treatment decisions unless no minimally competent
         professional would have so responded under those circumstances. A prison medical
         professional faces liability only if his course of treatment is such a substantial
         departure from accepted professional judgment, practice, or standards as to
         demonstrate that the person responsible actually did not base the decision on such
         a judgment.

  Campbell v. Kallas, 936 F.3d 536, 544-45 (7th Cir. 2019) (internal citations and quotations

  omitted). Put another way, deliberate indifference means a culpable state of mind equivalent to

  criminal recklessness. Rivera v. Gupta, 836 F.3d 839, 842 (7th Cir. 2016).

         Mr. Roberson alleged that Dr. Talbot was deliberately indifferent in the following respects:

         1.     Discontinuing or not renewing necessary medication or refusing to
         re-prescribe the medication to save Corizon’s or Wexford’s money.

         2.      Discontinuing needed treatments.

         3.      Substituting ineffective medications for effective medications.

         4.      Denying the existence of some health issues.

         5.       Misdiagnosing new and long-existing chronic medical conditions such as
         atrial fibrillation, eczema, and allergies.

         6.      Failing to authorize or provide proper procedures and treatments for chronic
         health problems.

                                                   7
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 8 of 24 PageID #: 1276




         7.      Providing improper care.

         8.      Denying care/treatment.

         9.      Delaying and denying examinations by a specialist such as a cardiologist.

         10.     Entering false or misleading information in his medical file, after the fact,
         to hide his mistakes.

         11.    Ordering only basic tests, performed on site, rather than the better tests
         required to determine the nature and seriousness of his heart condition.

         12.     Threatening to put him in lock-up to cover his own bad acts, and then doing
         so.

  Dkt. 12-1 (amended complaint) at pp. 2-4.

         Mr. Roberson pled deliberate indifference in his amended complaint, but in later filings

  and his deposition he repeatedly referred to Dr. Talbot’s alleged conduct as negligence. Because

  negligence is not sufficient to support a § 1983 claim, the Court will consider Mr. Roberson has

  designed evidence to show a disputed genuine issue of material fact as to whether Dr. Talbot was

  deliberately indifferent to Mr. Roberson’s serious medical needs. And while there is some

  suggestion that not all of Mr. Roberson’s conditions meet the “serious medical need” standard,

  some do, and those are the conditions that Mr. Roberson focuses on in his filings and deposition.

  For clarity, the Court will discuss each topic area alleged in the amended complaint, in turn.

         1.   Discontinuing or not renewing necessary medication to save Corizon’s or
         Wexford’s money.

         Dr. Talbot argues there is no evidence that he was deliberately indifferent in prescribing

  Mr. Roberson’s medications. At his deposition, Mr. Roberson testified at various points about his

  medications:

         Q. Do you know what medical condition you were suffering from that you were denied
         medication for?



                                                   8
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 9 of 24 PageID #: 1277




          A. I believe one was prostrate issues and/or bladder. We’ve not discovered what the issue
          is. Huh. Allergies. Eczema. Huh. I can’t recall any more at the moment.

  Dkt. 82-1 at p. 14.

          Q. Did those medicines that you were on for your prostate resolve your symptoms?
          A. They helped a little, but we were systematically trying other things . . . .

  Id. at p. 43.

          Q. Was there ever a time frame in which you were receiving Colace and you stopped taking
          it?
          A. I don’t recall.
          Q. So if the records say you stopped taking the Colace as prescribed, you would have no
          reason to dispute that?
          A. I believe once upon a time we tried different medications. I don’t know that I stopped
          or refused to take them. I know we tried several different items to see if they were working
          better than others.

  Id. at p. 48.

          Q.   [W]hat is it that Dr. Talbot didn’t do for the eczema that he was required to do?
          A.   He denied me the medication for it.
          Q.   The cream?
          A.   Yes.
          Q.   Told you to get it on commissary?
          A.   Yeah.

  Dkt. 82-1 at p. 51.

          Q. What else is Dr. Talbot doing?
          A. Once upon a time, he gave me Flonase. After I fought and fought and fought a year to
          get it, he gives it to me one time and then didn’t renew it again. . . .

  Dkt. 82-1 at p. 78-79.

          In his deposition, Mr. Roberson testified he believed that Dr. Talbot was deliberately

  indifferent when he denied him needed medication. The only medications that could implicate a

  deliberate indifference claim are the Flonase for allergies and the cream for eczema.

  Mr. Roberson’s testimony is equivocal about the reasons why any prostrate or bladder medication,

  and Colace for constipation, could have been discontinued. The testimony is that several different



                                                    9
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 10 of 24 PageID #: 1278




  medications were being tried to see what worked best. Id. at pp. 43 & 48. It is not deliberate

  indifference for a medical professional to try different medications to determine which is the most

  effective course of treatment. See Lockett v. Bonson, 937 F.3d 1016, 1024 (7th Cir. 2019) (noting

  that choosing different medications is not deliberate indifference unless it is a substantial departure

  from acceptable professional judgment). And there is no evidence that this conduct created a

  substantial risk of harm to Mr. Roberson that Dr. Talbot ignored.

         Dr. Talbot’s affidavit explains that he examined Mr. Roberson and prescribed treatment

  for eczema on numerous occasions: 2015: August 28 and November 7; 2016: June 10, September

  26, November 1, 3, 11, 18, and 30; and December 6, 19, 21, and 23; 2017 : January 6, 10, 11, 17,

  18, 19, 20, 24, and 25, and February 6 and 14. He was examined by Dr. Talbot and other medical

  providers, and was treated with Prednisone, Diprolene, hydrocortisone, Zantac, Loratidine,

  Triamcinolone Acetonide cream, Bactrim, Desonide, Rocephin, Eucerin, Benadryl by injections

  and orally, Claritin, Hibiclens soap, and Permethrin. Dr. Talbot ordered these medications,

  discussed the issue with Mr. Roberson, had biopsies conducted, and changed the medications when

  Mr. Roberson reported they did not work, all in an effort to find an effective treatment. When they

  concluded that Mr. Roberson’s blood thinner, Coumadin, may have caused the eczema issues, it

  was discontinued but only after a review of Mr. Roberson’s medical history. It was replaced with

  baby aspirin. Dkt. 84-1 at ¶¶ 136-160. Dr. Talbot’s affidavit supports each statement with a citation

  to the medical record, dkt. 84-2.

         The only evidence Mr. Roberson has designated in support of his claim that Dr. Talbot

  altered the medical records is Mr. Roberson's own statement. But that statement is general and

  speculative and amounts to an unsupported allegation. Mr. Roberson's own statement is not

  sufficient to demonstrate a genuine issue of material fact concerning Dr. Talbot’s treatment of his



                                                    10
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 11 of 24 PageID #: 1279




  eczema. See Amadio v. Ford Motor Co., 238 F.3d 919, 927 (7th Cir. 2001) (“It is well-settled that

  speculation may not be used to manufacture a genuine issue of fact.”). 1

          If Dr. Talbot declined to provide a cream medication for Mr. Roberson’s eczema, and told

  him to buy a cream from the commissary, it was not an act of deliberate indifference. The medical

  record supports the fact that Dr. Talbot did not ignore the eczema, but instead was very active in

  its treatment.

          As to the assertion that Dr. Talbot would not prescribe Flonase, the medical records and

  Dr. Talbot’s affidavit show that Mr. Roberson had an active prescription for Flonase from

  Dr. Talbot for the period June 10 to September 7, 2016. Dkt. 84-1 at ¶¶ 97-98; dkt. 84-2 at

  pp. 139-46. In the middle of this period, on July 22, 2016, Mr. Roberson told Dr. Talbot that his

  allergies were seasonal, so Dr. Talbot advised him he could purchase Claritin from the

  commissary. Dkt. 84-1 at ¶ 99; dkt. 84-2 at pp. 168-70. Dr. Talbot did not ignore Mr. Roberson’s

  seasonal allergies, assuming they are a serious medical need, but treated the allergies with

  medication. Id. Mr. Roberson has not submitted evidence to suggest otherwise. There is no

  deliberate indifference concerning the medication Flonase.




          1
            The basis for Mr. Roberson’s allegations appears to be an incident where Dr. Talbot wrote
  in the medical records that Mr. Roberson refused to stay overnight in the HRU (hospital restraint
  unit), but Mr. Roberson wrote a note clarifying that he was not refusing. Both Dr. Talbot’s
  statement and Mr. Roberson’s note are included in the medical records. This incident is not
  evidence that any other records have been falsified or changed, nor does it support such an
  inference. See Gorbitz v. Corvilla, Inc., 196 F.3d 879, 882 (7th Cir. 1999) (declining, on certain
  facts, to make a “reasonable inference” because it would be pure speculation). This allegation is
  also discussed infra at p. 21.
                                                  11
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 12 of 24 PageID #: 1280




         2.      Discontinuing needed treatments.

         Mr. Roberson has not identified any needed treatment that Dr. Talbot discontinued. The

  amended complaint does not allege a specific treatment that was discontinued, in Mr. Roberson’s

  deposition he did not name one, and in response to the summary judgment motions he has not

  provided evidence of one. There was no deliberate indifference in this regard.

          3.     Substituting ineffective medications for effective medications.

         Mr. Roberson alleges in his amended complaint that Dr. Talbot substituted effective

  medications with ineffective medications, but he did not include any specific instances or examples

  of this having occurred. Dkt. 12-1. He was not required to, as his only pleading requirement was

  to provide “notice pleading.” Fed. R. Civ. P. 8. But at the summary judgment stage, he must

  designate evidence in support of his claim that creates a genuine issue of material fact, and he has

  not done so. Mr. Roberson did not testify as to any such medication switch in his deposition, and

  he has not submitted evidence to suggest that such incidents occurred. With no evidence that this

  conduct occurred, there was no deliberate indifference by Dr. Talbot.

         4.      Denying the existence of Mr. Roberson’s health issues.

         Mr. Roberson alleges Dr. Talbot denied that Mr. Roberson had a medical condition that he

  actually had. The Court does not have to decide whether this could constitute deliberate

  indifference because Mr. Roberson has not designated any evidence in support of this allegation.

  See dkt. 90-1 (Mr. Roberson’s affidavit); dkt. 91 at p. 2. Since Mr. Roberson has not designated

  any evidence showing that the alleged conduct occurred, there was no deliberate indifference by

  Dr. Talbot.




                                                  12
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 13 of 24 PageID #: 1281




         5.      Misdiagnosing new and chronic medical conditions.

         A misdiagnosis, without more, does not establish an Eighth Amendment deliberate

  indifference claim. Cesal v. Moats, 851 F.3d 714, 724 (7th Cir. 2017). And even if it were

  negligence, negligence – even gross negligence – does not meet the deliberate indifference

  standard. Deliberate indifference “requires more than negligence or even gross negligence; a

  plaintiff must show that the defendant was essentially criminally reckless, that is, ignored a known

  risk.” Huber v. Anderson, 909 F.3d 201, 208 (7th Cir. 2018) (internal quotation omitted). A

  plaintiff may be able to demonstrate deliberate indifference if the defendant’s treatment plan was

  blatantly inappropriate. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). The amended complaint

  describes two incidents alleging a misdiagnosis. Dkt. 12-1 at pp. 3 & 4.

                 a.      Misdiagnosis of Mr. Roberson’s skin rash.

         Mr. Roberson alleges that he had a tele-visit with a cardiologist for his atrial fibrillation,

  and the cardiologist recommended examinations of Mr. Roberson’s thyroid and throat. Id. He

  claims that Dr. Talbot refused to have those tests done and “misdiagnosed the problem as acid

  reflux” without properly examining him. Id. This appears to be the same incident Mr. Roberson

  described in his deposition. In neither description of the event, however, does Mr. Roberson claim

  any harm or injury resulted from the alleged misdiagnosis. His diagnosis of atrial fibrillation was

  never changed to GERD. See dkt. 84-2. Furthermore, Mr. Roberson admitted in his deposition

  that during that event he had multiple symptoms but does not elaborate further about a

  misdiagnosis. These other symptoms included constipation, a gastrointestinal concern. Id.

  Mr. Roberson testified that Dr. Talbot did not know what caused Mr. Roberson’s symptoms, so he

  suggested a proton-pump inhibitor medication (used to reduce the production of stomach acid),

  saying “Let’s try this and see if it works. If not, then you need to go see a gastrointestinal



                                                  13
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 14 of 24 PageID #: 1282




  specialist.” Id. at p. 55. Construing this exchange in Mr. Roberson’s favor for summary judgment

  purposes, it still is not suggestive of a misdiagnosis of any kind.

         The second incident possibly alleging a misdiagnosis concerns Mr. Roberson’s skin

  condition. Dkt. 12-1 at p. 3-4. Mr. Roberson asserts he had a reaction to Warfarin, a blood thinner,

  causing a long period of severe rashes and sores. Id. He asserts Dr. Talbot misdiagnosed the

  problem as dry skin and then scabies and would not give him anything for the pain. Id. Dr. Talbot

  at one time declined to give Mr. Roberson a Benadryl injection, but when the rash and pain had

  worsened, a different provider at the urgent care clinic gave him the Benadryl injection. Id. at p. 4.

  Overall, the treatments ordered by Dr. Talbot, such as lotion and soap, were ineffective, but when

  Mr. Roberson stopped taking Warfarin the rash went away. Id.

         Dr. Talbot’s testimony describes the treatment of Mr. Roberson’s rash. See dkt. 87 at

  ¶¶ 136-60. He first saw Mr. Roberson about the rash on June 10, 2016. Id. at ¶ 139. Dr. Talbot

  examined the rash, made notes, considered Mr. Roberson’s evaluation of the effectiveness of past

  medications, and assessed the condition as atopic dermatitis/eczema. Id. He prescribed Prednisone.

  Id. Then in November 2016, considering Mr. Roberson’s visits with nurse practitioners and

  another doctor, and Mr. Roberson’s reports that a variety of medications were ineffective,

  Dr. Talbot ordered a trial of Zantac and Loratidine. Id. at ¶ 142. Shortly after that, Dr. Talbot also

  ordered Triamcinolone Acetonide cream to treat the rash. Id. at ¶ 143.

         Mr. Roberson saw other medical providers in December 2016 and early January 2017

  before seeing Dr. Talbot on January 10, 2017. Id. at ¶¶ 148-51. After examining the rash,

  Dr. Talbot took a skin biopsy and ordered Benadryl and Rocephin injections. Id. at ¶ 151. The

  doctor saw Mr. Roberson again a week later and learned that only the Benadryl injection had given

  him relief. Id. at ¶ 154. Dr. Talbot ordered three more days of Benadryl injections and a trial of



                                                   14
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 15 of 24 PageID #: 1283




  topical Hibiclens. Id. On January 20, 2017, Dr. Talbot saw Mr. Roberson again, ordered another

  “dose pack” of Prednisone, and examined the rash. Id. at ¶ 156. Mr. Roberson said that the

  Hibiclens made his rash worse, and the Benadryl and oral steroids gave him relief. Id. Dr. Talbot

  ordered more Benadryl and oral steroids and discontinued the Hibiclens. Id.

          On January 24, 2017, Dr. Talbot discussed the biopsy report with Mr. Roberson. Id. at 157.

  Mr. Roberson thought his rash might be a parasite infestation. Id. Dr. Talbot therefore ordered a

  trial of Permethrin 5%, a medication for scabies. Id. But on February 6, 2017, Mr. Roberson told

  Dr. Talbot that the Permethrin worked at first but no longer. Id. at ¶ 159. A physical examination

  indicated      the   rash   had     subsided,    with     Dr.    Talbot     describing    it   as

  scant” and “sparsely present.” Id. Mr. Roberson was counseled to continue using Permethrin. Id.

          Then on February 14, 2017, Dr. Talbot saw Mr. Roberson who said that he had quit taking

  Warfarin on his own, for unrelated reasons, and his rash had improved. Id. at ¶ 160. Dr. Talbot’s

  examination revealed the rash was 80% resolved. Id. Checking Mr. Roberson’s medical history,

  he noted that Mr. Roberson had been in a normal sinus rhythm for over a year, and therefore his

  stroke risk was very low and no further anticoagulation medication was necessary. Id.

  Mr. Roberson signed a refusal form to stop the Warfarin, and Dr. Talbot prescribed a baby aspirin

  in its place. Id.

          The gravamen of Mr. Roberson’s allegations is that Dr. Talbot misdiagnosed his rash

  condition and caused him to suffer pain in the interim. Dkt. 12-1, pp. 3-4. The medical record and

  Dr. Talbot’s unrebutted testimony demonstrate that Dr. Talbot, with other medical professionals,

  did not ignore or overlook Mr. Roberson’s rash. They treated his condition with an array of

  medications to attempt to find resolution for him, but to no avail until Mr. Roberson seemed to




                                                  15
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 16 of 24 PageID #: 1284




  have discovered the cause of the rash on his own. On these undisputed facts, Dr. Talbot’s inability

  to diagnose the cause of Mr. Roberson’s rash was not deliberate indifference.

         The Court's analysis does not end there because “blatantly inappropriate” medical

  treatment can be sufficient to show deliberate indifference. See Pyles, 771 F.3d at 409 (“A

  prisoner’s dissatisfaction with a doctor’s prescribed course of treatment does not give rise to a

  constitutional claim unless the medical treatment was ‘blatantly inappropriate.’” (citing Greeno v.

  Daley, 414 F.3d 645, 654 (7th Cir. 2005) (quoting Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir.

  1996))).

         To demonstrate that his course of treatment for the rash was not blatantly inappropriate,

  Dr. Talbot presents the testimony of two other medical doctors who examined the medical record

  of Mr. Roberson’s condition and the provided treatments:

         Dr. Talbot dealt with Mr. Roberson’s rash appropriately. It was reasonable for Dr.
         Talbot to conclude that Mr. Roberson's rash was simply dermatitis. It is not obvious
         that the rash Mr. Roberson developed was a reaction to the Warfarin he was taking.
         It is unusual to develop a rash in response to Warfarin. Also, Mr. Roberson had a
         chronic rash even before he began taking Walfarin. Moreover, other medications
         he was taking (such as Zoloft, Amlodarone, and Prozac) were more likely to have
         caused his rash. In addition, the Warfarin-induced rashes I have seen usually look
         different than what Mr. Roberson described. Mr. Roberson’s complaint that Dr.
         Talbot withheld Benadryl shots when more shots were needed is not legitimate
         because Benadryl shots for this do not make sense. Such shots are for symptomatic
         short-term relief, and oral Benadryl works just as well. It is apparent that Dr. Talbot
         made a concerted effort to do the right thing for Mr. Roberson.

  Dkt. 82-2 at ¶ 11 (affidavit of Kirk Parr, M.D.).

         It is not obvious or certain that Mr. Roberson’s persistent rash from 2016 into 2017
         was an allergic reaction to the medication [Warfarin]. This is because Coumadin
         toxicity usually presents with black, necrotic tissue shortly after the patient begins
         taking Coumadin. Mr. Roberson never described his rash as involving black or
         necrotic tissue. Moreover, there are several months when Mr. Roberson was taking
         Coumadin and did not complain of a rash.

         Dr. Talbot’s treatment of Mr. Roberson’s persistent rash was appropriate. A rash is
         a visual diagnosis, and treating a rash can be a matter of trial and error. Dr. Talbot

                                                   16
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 17 of 24 PageID #: 1285




          appropriately tried many different treatments to clear up the rash and to relieve the
          itching and pain. Dr. Talbot reasonably tried a number of treatments, with varying
          degrees of success, including Prednisone (an oral steroid often prescribed for skin
          conditions such as redness, itching, and irritation), Triamcinolone Acetonide – 5%
          (a type of steroid that works by reducing inflammation and suppressing an
          overactive immune system), Diprolene (a corticosteroid indicated for the relief of
          the inflammatory and pruritic dermatoses), Bactrim (an antibiotic), at least four
          Benadryl (antihistamine) injections, and a Rocephin injection (used to treat
          bacterial infections). He also appropriately had red patches of the rash biopsied and
          had the dressings changed. In discussing the result of the skin biopsy, it appears
          from his medical records that Mr. Roberson believed he bad scabies, having been
          exposed to it two weeks earlier. It was reasonable and appropriate for Dr. Talbot to
          treat Mr. Roberson for scabies with a 5% Permethrin trial. In January of 2017, Mr.
          Roberson received Claritin and Benadryl, which were good choices, particularly in
          combination, to treat his rash. The treatments seemed to achieve some relief
          because when the rash was biopsied it was “scant and mild.” The Permethrin
          seemed to work at one point, and then the rash returned. At another point, it
          appeared there was scant rash sparing the face and much of the extremities and
          sparsely on the trunk.

  Dkt. 82-3 at ¶¶ 3 & 4 (affidavit of John Unison, M.D.).

          Mr. Roberson has not submitted evidence to rebut Drs. Parr’s and Unison’s testimony so it

  is undisputed that Dr. Talbot’s treatment of Mr. Roberson’s rash was not “blatantly inappropriate.”

  There is no deliberate indifference regarding Dr. Talbot’s treatment of Mr. Roberson’s skin rash.

                  b.      Misdiagnosis of Mr. Roberson’s heart condition.

          Mr. Roberson alleges that Dr. Talbot misdiagnosed his heart condition (he has a long

  history of atrial fibrillation) as gas and gastroesophageal reflux disease (GERD). At his deposition,

  Mr. Roberson clarified that his assertion centered around an incident of chest pain, but he added

  that there were “multiple symptoms” at the time. Dkt. 82-1 at p. 55. As noted earlier, these other

  symptoms included constipation, id., and Mr. Roberson testified that Dr. Talbot did not know the

  cause. Dr. Talbot suggested a proton-pump inhibitor medication, saying “Let’s try this and see if

  it works. If not, then you need to go see a gastrointestinal specialist.” Id. at p. 55. It is this exchange,

  apparently, that is the basis of Mr. Roberson’s contention that Dr. Talbot misdiagnosed his heart



                                                      17
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 18 of 24 PageID #: 1286




  condition. The amended complaint’s generalized allegation of a misdiagnosis, and Mr. Roberson’s

  deposition testimony are the only evidence supporting this component of the claim.

         In Dr. Talbot’s affidavit, he testifies about an incident on September 12, 2016, where

  Mr. Roberson presented with GERD symptoms. Dkt. 84-1 at ¶ 82. Dr. Talbot counseled him about

  eating spicy foods, submitted a request for an outside ENT examination, and ordered an

  echocardiogram. Id. This is apparently the incident of which Mr. Roberson complains.

         In sum, there is no evidence of a misdiagnosis, of either a new condition or a chronic

  condition, at the September 12, 2016, examination. Mr. Roberson’s heart medications were not

  changed, and no apparent injury was suffered. Dr. Talbot’s affidavit details his treatment of

  Mr. Roberson’s heart issues. Dkt. 84-1 at ¶¶ 34-93. Dr. Talbot ordered EKGs, an echocardiogram,

  laboratory tests, and x-rays, conducted physical examinations, prescribed medications, and

  monitored the effectiveness of some medications. Id. There was no misdiagnosis or denial of

  Mr. Roberson’s heart condition, and no deliberate indifference because of any misdiagnosis.

         6.     Failing to authorize or provide proper procedures and treatments for
         chronic health problems, causing him to suffer unneeded physical and mental
         pain and anguish.

         In his amended complaint Mr. Roberson makes several assertions that Dr. Talbot would

  not authorize proper medical care or procedures for his chronic health problems. Dkt. 12-1 at

  pp. 3-4. But there are no facts pled in support of the conclusory statements. Id. Mr. Roberson did

  not respond to the defendants’ motions for summary judgment with evidence of such conduct.

  Having examined Mr. Roberson’s deposition testimony, the Court is not aware of any specific

  evidence to support this claim. Dkt. 82-1. Mr. Roberson testified that Dr. Talbot delayed sending

  him to a cardiologist, but he does not testify to an injury caused by the delay. Id. at p. 15. He

  asserted that an unnamed eye doctor recommended eye surgery, but Wexford would not authorize



                                                 18
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 19 of 24 PageID #: 1287




  the surgery. Id. He does not make this claim against Dr. Talbot, but Wexford, and regardless he

  does not have evidence of such occurrence, which was raised for the first time in the deposition.

  Id. & dkt. 12-1 at p. 27. The treatment of Mr. Roberson’s skin condition was addressed above.

  There are few, if any, factual assertions about Mr. Roberson’s allergies, sore throat, diaphragm,

  prostate, bladder, or thyroid, see dkt. 12-1 at p. 2, but no claim of injury. While Mr. Roberson

  claims he was unnecessarily kept in pain, he has not attributed that pain to any incident of

  deliberate indifference.

         Even if a plaintiff can show deliberate indifference, to recover on the claim the plaintiff

  must have an injury. “[T]here is no tort – common law, statutory, or constitutional – without an

  injury, actual or at least probabilistic.” Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013); Budd

  v. Motley, 711 F.3d 840, 843 (7th Cir. 2013) (a plaintiff must show some cognizable harm, whether

  physical or psychological); Thomas v. Illinois, 697 F.3d 612, 614 (7th Cir. 2012) (a § 1983 claim

  for money damages must allege an actual injury). More specifically, because Mr. Roberson’s

  claims concern delayed medical treatments, examinations, and tests, he “must offer medical

  evidence that tends to confirm or corroborate a claim that the delay was detrimental.” Williams v.

  Liefer, 733 F.3d 786, 790 (7th Cir. 2013). Mr. Roberson fails to offer any medical evidence that

  Dr. Talbot’s alleged delays in treatment caused him detriment.

         Mr. Roberson has not shown deliberate indifference on this assertion.

         7.      Providing improper care.

         Mr. Roberson also alleges that Dr. Talbot has provided improper care or improper “non

  acts.” Dkt. 12-1 at p. 4. While possibly attempting a separate claim for “improper care”, this

  assertion is duplicative of the description Mr. Roberson uses to describe Dr. Talbot’s medical




                                                   19
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 20 of 24 PageID #: 1288




  services. Mr. Roberson’s specific claims have been addressed. This “sub-claim” does not warrant

  a separate analysis.

         8.      Denying care/treatment.

         Mr. Roberson also asserts that Dr. Talbot denied medical care and treatment. Dkt. 12-1 at

  p. 4. As has been repeatedly noted, Mr. Roberson provided no specific allegations of any denial of

  any treatment or care in his amended complaint, and has not submitted any in his summary

  judgment response. See dkts. 90 & 91. To the extent Mr. Roberson makes this claim concerning

  treatment for his rash, that issue has been discussed above.

         If this contention concerns Mr. Roberson’s assertion that Dr. Talbot would not allow him

  to see a cardiologist, that claim has no merit. First, Mr. Roberson has alleged no injury or detriment

  from a delay in seeing a cardiologist. Additionally, he did see Dr. Ross, a cardiologist, once in

  person and several times by video, and continued to take the medication recommended by

  Dr. Ross. Dkt. 82-1 at pp. 33-38. After Dr. Ross passed away, Mr. Roberson received several

  EKGs, but none were abnormal because, according to Mr. Roberson, they were administered while

  he was not in distress. Id. at p. 36. Finally, when asked what symptoms his atrial fibrillation caused

  that were not being addressed, Mr. Roberson could not state one, instead saying that he was “not

  sure if AFib is causing all kinds of different things.” Id. at p. 37. Again, he has not had an atrial

  fibrillation issue that caused him to go directly to the healthcare until since 2015. Id. at p. 41.

         On the summary judgment record, there is no evidence of any delay in treatment that could

  amount to deliberate indifference.

         9.     Delaying and denying examinations by a specialist (in particular a
         cardiologist, Dr. Edward Ross).

         The immediately preceding discussion addressed Mr. Roberson’s claim of delays in seeing

  a cardiologist. Assuming there was a delay in seeing Dr. Ross during Dr. Talbot’s tenure at PCF,

                                                    20
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 21 of 24 PageID #: 1289




  Mr. Roberson has suffered no compensable injury and thus does not have a constitutional claim.

  The same is true for any delay seeing an ENT or gastroenterologist. Mr. Roberson alleges that he

  had to work hard and make several demands to see specialists, but in the end he was referred to

  specialists and cannot point to any injury caused by delay. See dkt. 82-1.

          10.    Entering false or misleading information about Mr. Roberson’s
          medical conditions into his medical file to cover his deliberate and negligent
          actions.

          Dr. Talbot asserts that the only allegation of false information being placed into

  Mr. Roberson’s health record concerns whether Mr. Roberson had refused to stay in a Hospital

  Restraint Unit (HRU) for observation. Mr. Roberson claimed that Dr. Talbot placed a false note in

  the medical record that he had refused to stay overnight in the HRU, but Mr. Roberson had not

  refused. Dkt. 87 at p. 61. Dr. Talbot asserts that even if this allegation is true, it has no relevance

  to whether Dr. Talbot was deliberately indifferent to any serious medical need of Mr. Roberson’s.

  The Court agrees that this issue has little, if any, evidentiary value in the context of the claims Mr.

  Roberson asserts in this case.

          Mr. Roberson testified in his deposition that Dr. Talbot deliberately wrote in his medical

  records that his prostate and bladder “are fine” when in truth they are not. Dkt. 82-1 at p. 44. As

  with other contentions, there is no evidence other than Mr. Roberson’s assertion to suggest that

  this event occurred or, more importantly, that it caused harm to Mr. Roberson. Mr. Roberson has

  not designated evidence showing there was anything wrong with his prostate or bladder. And

  when referring to his bladder and/or prostate at his deposition, Mr. Roberson testified that,

  “[w]e’ve not discovered what that issue is,” id. at p. 14, and concerning unspecified issues, “I’m

  not entirely sure it’s the prostate,” id. at p. 42.




                                                        21
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 22 of 24 PageID #: 1290




         On this record, if Dr. Talbot had written that Mr. Roberson’s bladder and prostate were

  “fine,” there would be no evidence to demonstrate that the notation was wrong. Mr. Roberson’s

  claim is without merit.

         11.    Only ordering baseline tests performed on site instead of the tests
         required to determine the seriousness of Mr. Roberson’s heart condition.

         This claim fails because Mr. Roberson cannot show how he has been injured or harmed by

  not immediately being given more comprehensive medical tests.

         It bears noting, though, that a decision to forego certain diagnostic testing for simpler

  testing is “a classic example of a matter for medical judgment,” see Estelle v. Gamble, 429 U.S.

  97, 107 (1976), and not relevant to a deliberate indifference claim.

         12.    Threatening to lock up Mr. Roberson to cover his own bad acts and
         following up on such threats.

         There is no evidence in the summary judgment record, other than Mr. Roberson’s

  conclusory testimony, to show that Dr. Talbot threatened to “lock up” Mr. Roberson to cover up

  his own bad acts. But taken as true for summary judgment purposes, the contention does not

  support a constitutional claim because it has nothing to do with the delivery of medical care. In

  other words, whether or not Dr. Talbot threatened Mr. Roberson with lock-up has no relevance to

  whether the doctor was deliberately indifferent to Mr. Roberson’s serious medical needs. This

  contention has no merit. 2




         2
            Mr. Roberson has not alleged a First Amendment retaliation claim. If he had, it
  nevertheless would be meritless because Dr. Talbot’s alleged threats to lock-up Mr. Roberson were
  not made because of Mr. Roberson’s exercise of a protected First Amendment activity, but to –
  allegedly – cover up Dr. Talbot’s mistakes.
                                                  22
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 23 of 24 PageID #: 1291




                                           V. Conclusion

         A prison inmate is entitled to adequate medical care, Farmer, 511 U.S. at 832, and that is

  what Mr. Roberson received. An inmate cannot demand specific care and is not entitled to the best

  care possible. Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006); Boyce v. Moore, 314 F.3d

  884, 888-89 (7th Cir. 2004); Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999). The

  undisputed summary judgment evidence demonstrates that the defendants were not deliberately

  indifferent to Mr. Roberson’s serious medical needs. The defendants’ motions for summary

  judgment, dkt. [80] and dkt. [83], are granted. Final judgment consistent with this Order shall now

  enter. This action is dismissed with prejudice.

  SO ORDERED.

  Date: 5/14/2020




                                                    23
Case 1:17-cv-04110-JPH-DML Document 95 Filed 05/14/20 Page 24 of 24 PageID #: 1292




  Distribution:

  Paul Roberson
  218764
  Pendleton Correctional Facility
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  Katz Korin Cunningham, P.C.
  dbitner@kkclegal.com

  Jeb Adam Crandall
  Bleeke Dillon Crandall Attorneys
  jeb@bleekedilloncrandall.com

  Mario Garcia
  Brattain Minnix Garcia
  mario@bmgindy.com

  Mary L. Graham
  Bleeke Dillon Crandall Attorneys
  mary@bleekedilloncrandall.com

  Terry Wayne Tolliver
  Brattain Minnix Garcia
  Terry@BMGIndy.com




                                                24
